DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-2, 4-10 and 12-17, and 21 are pending. Claims 3, 11 and 18-20 are cancelled.  Examiner notes the claims listed March 25. 2021 list claims 18-20 as withdrawn, however, the omission of claim 18-20 from the claims appendix submitted with the Appeal Brief filed 8/19/2020 necessarily cancels claims 18-20.   Correct designation of claims 18-20 by the Applicant’s is required in any further communication.
Examiner notes that while the phrase "substantially" in claims 5, 9, and 14, is a relative term, the specification in paragraphs in [0038 and 0043] provide definition for "substantially free of particles having a mass less than about 10mg" as not being airborne powders and “substantially homogeneously” is defined as mixed.
Examiner notes the Arguments in the Appeal brief page 2 make it clear that the specification [0041] does not encompass care enzyme of the independent claims 1 and 21.  The broadest reasonable interpretation of ‘care’ enzyme is from the specification [0047-0051] of the published specification.
Response to Amendment
The rejection of claims 1, 2, 4, 7, 8-10, 13, 15-16 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-7, 10, 12-14, 16-17 and 21 under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (WO 2016/023685) is withdrawn in light of Applicants amendment to a solid particulate composition.
The rejection of claims 8-9 and 15 under 35 U.S.C. 103 as being unpatentable over Rasmussen (WO 2016/023685) as applied to claims 1-7, 10, 12-17 and 21 above, and further in view of Benda (US 2010/0256036) is withdrawn.
The rejection of claims 1-2, 4-10 and 12-17, and 21 under 35 U.S.C. 103 as being unpatentable over Lant et al. (EP 2363456A1) is maintained.
Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive. Applicants urge that Lant’s formulation 4 does not teach the amended claim language to the carrier being a water-soluble polymer in the amount of 40-99% by weight.  In response, the BRI of the claim 1 amendment is to 40-99% carrier comprising a water soluble polymer.  Said BRI is supported at claim 17 which recites limitation to carrier comprising both watersoluble and water-insoluble polymers.  Thus, the rejection over Lant must be maintained because in [0006] Lant guides one of ordinary skill to modify the formulation 4 with watersoluble polyethylene glycol based polymers and the percentage amounts of the variety of carriers in formulation 4 encompasses the claim language as presented for examination.   See Examples under [0069], formulation 4, has 3.3 % CELLUCLEAN endoglucanase encompassing the claimed care enzyme with particles making up greater than 40% carrier (see 17wt% Sodium linear alkylbenzenesulfonate) and 16wt% sodium carbonate particles, and 2.3 wt% sodium bicarbonate particles.  These plurality of carrier particles encompass the . 
Applicants urge that Lant et al. fails to explicitly disclose particles that have a mass between 1 mg to 5000 mg. Further explaining that a pebble and rock consisting of the same mineral can each have a mass that differs from the other, depending on the size of the pebble versus the rock. Examiner agrees with the Applicants, that the terms “boulder”, “rock” and “pebble”, one of ordinary skill understands differentiating mineral mass from their different naming terms.  Accordingly, Examiner maintains the position that one of ordinary skill can reasonably expect the same tradenames to have the same properties of particle mass encompassing the claimed 1-5000mg since it has the exact same TRADENAME, not just makeup, in a free flowing [0007] solid particulate laundry detergent composition comprising the same active ingredients having the same TRADENAMES in the same particulate form.  Accordingly the rejection is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10 and 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (EP 2363456A1).
Lant et al. (EP 2363456A1) teach a free flowing [0007] solid particulate laundry detergent composition comprising active ingredients in particulate form.  See [0006] teach polyethylene glycol carrier in particulate form.  Applicants specification defines carriers in at least [0031] to include disaccharides, polysaccharides, silicates, zeolites, 
The particles of care enzyme required in the claims is taught in Lant [0049-0053] having the same tradenames as the instant published specification in [0047-0051].
[0006] Lant guides one of ordinary skill to modify the formulation 4 with watersoluble polyethylene glycol based polymers and the percentage amounts of the variety of carriers in formulation 4 encompasses the claim language as presented for examination.   See Examples under [0069], formulation 4, has 3.3 % CELLUCLEAN endoglucanase encompassing the claimed care enzyme with particles making up greater than 40% carrier (see 17wt% Sodium linear alkylbenzenesulfonate) and 16wt% sodium carbonate particles, and 2.3 wt% sodium bicarbonate particles.  These plurality of carrier particles encompass the claimed range of about 40%-about 99% particles of a carrier.  (See formulation 4 having carriers encompassing the claim 17 and see [0006] teaching watersoluble polyethylene glycol based polymer carriers. 
In the Examples under [0069], formulation 6 exemplifies 2.4 wt% BIOTOUCH endoglucanase care enzyme which teaching encompasses the claim language to less than 3% care enzyme as required by claims 1 and 21. Also, [0053] teaches the 
Regarding claims 8 and 15, perfume particles are taught in [0006] and in both formulations 4 and 0.3wt% is exemplified encompassing the claimed amount of about 0.1% to about 20%.
Limitation to the enzyme being dispersed in the carrier as is required by claim 5, 14, and 21, is met by the Lant reference teaching in [0006] that the detergent particles are agglomerated and/or extrudated.
Limitation to the polyethylene glycol weight average molecular weight from about 2000D to about 13000 Da in claims 10, 16 is taught in [0039] and [0071].  [0039] guides one of ordinary skill to a general teaching in a range of 6-9K and [0071] explicitly teaches that all of the exemplary formulations use a polyethylene glycol/ vinyl acetate copolymer of MW 6000 Da.  See [0071], ln51.  This teaching encompass the range of claims 10 and 16.  
The [0064] teaches the entire weight product of each formulation including formulation 4 and that of formulation 6 is 10 g.  Lant is silent to the particle mass of the carrier and care enzyme, however, it is reasonable to presume that the same PEG carrier and CARE ENZYME tradenames encompassing the claims would reasonably be expected to result in a similar composition having a particle mass of about 5000mg (5g) as claimed.
Lant do not explicitly teach wherein each of said particles has a mass between 1mg (0.001g) and about 5000mg (5g) as required by claim 1 and do not teach a mass between 5mg (0.005g) and about 200mg (0.2g) as required by claim 21.  
about 5000mg (5g) since the same tradename particulate products are being used to formulate a similar composition comprising a plurality of particles in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lant and arrive at the claimed limitation wherein each particles has a mass between 5mg (0.005g) and about 200mg (0.2g) as required by claim 21 since Lant [0069] guide one of ordinary skill to 0.5g of detergent product in general and Lant teaches the same care enzyme namely BIOTOUCH particles in 2.4 wt% which amount encompasses the claimed less than 3wt % (in formulation 6), and the formulation 4 has greater than 40wt % particles making up the claimed particulate carrier.   It is the Examiner’s position that one of ordinary skill would expect Lant teaching the same free flowing solid particulate detergent comprising the same tradename plurality of particles of enzyme and carrier having the same tradenames as in the instant specification and thus, would be expected to have the same particle mass.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764